Citation Nr: 0942727	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
post-surgical scar on the left foot.

2.  Entitlement to a rating in excess of 10 percent for a 
post-surgical scar on the right foot.

3.  Entitlement to service connection for a left foot 
disorder, diagnosed as arthralgia post-excision of an 
exostosis.

4.  Entitlement to service connection for a right foot 
disorder, diagnosed as arthralgia post-excision of an 
exostosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
September 1976.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The incisional scars on the feet measured 6 cm. in. 
length each.  Deep scars causing limited motion that are of 
an area exceeding 12 sq. in. are not shown, nor do the scars 
cause functional limitations in either foot.  

2.  Exostoses on the dorsum of each foot were incurred while 
on active duty; he currently-diagnosed arthralgia is causally 
related to the surgical removal of the exostoses. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
post-surgical scar on the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Codes (DCs) 7801, 7805 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
post-surgical scar on the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, DCs 7801, 7805 (2008).

3.  A left foot disorder, diagnosed as arthralgia post-
excision of an exostosis is related to active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).

4.  A right foot disorder, diagnosed as arthralgia post-
excision of an exostosis is related to active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for Scars to the Feet

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

During the pendency of this appeal, the rating criteria for 
evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were 
amended (effective October 23, 2008). 
Generally, in a claim for an increased rating where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)); see 
also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2009); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

However, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of 
October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  
Because the Veteran's claim was received prior to October 23, 
2008, the revised criteria are not for application in this 
case.  

The Veteran is currently rated at 10 percent for each foot 
for scars resulting from the excisions of an exostosis on the 
first metatarsal of each foot.  In order to warrant a rating 
in excess of 10 percent, the evidence must show:

*	scars, other than on the head, face, 
or neck, that are deep or that cause 
limited motion in an area or areas 
exceeding 12 sq. in. (77 sq. cm.) 
(20 percent disabling under DC 
7801); or 
*	scars, other, that result in a 
limitation of function of the 
affected part (DC 7805).

In this case, ratings in excess of 10 percent for the scars 
on the Veteran's feet are not warranted.  First, at the VA 
examination in July 2007, the scars were described as 6 cm. 
well-healed incisions on the dorsum of each foot.  As a 
result, the area of the scar is significantly less than area 
of 12 sq. in.  Therefore, a rating in excess of 10 percent is 
not warranted on this basis.  

Also, there was no indication that the Veteran experienced 
limitation of function that is attributable to the scars.  
Specifically, at the April 2005 VA examination, plantar 
flexion and dorsiflexion were substantially normal.  Although 
there was some pain observed during flexion of the feet, this 
was not attributed to the scars.  Accordingly, the Board 
finds that a separate rating based upon limitation of 
function of the affected part is not warranted pursuant to DC 
7805.

Therefore, because the evidence does not demonstrate that the 
Veteran's incisional scar affects at least 12 sq. in. or 
causes limitation of function of the affected part, the Board 
finds that a rating in excess of 10 percent for either foot 
is not warranted under the applicable rating criteria.

With respect to the Veteran's claims, the Board has also 
considered his statements that his scars are worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of the scars in his feet-according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's incisional scars has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination report) directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009), which authorizes the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization that would take this case outside the norm so 
as to warrant referral for the assignment of an 
extraschedular rating during the time periods in question.  

Here, the Veteran worked in food services, but left that job 
after stating that he could not remain standing for prolonged 
periods of time.  However, he did not attribute this pain to 
the scars.  Moreover, all of his care appears to be on an 
outpatient basis.  Therefore, since the evidence does not 
indicate that he was either unable to work or that he had 
been hospitalized due to residual scarring, the Board finds 
that referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Service Connection for a Bilateral Foot Disorder, Diagnosed 
as Arthralgia

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In this case, the Board concludes that the claims for service 
connection should be granted.  First, the service treatment 
records indicate that the Veteran incurred a disorder to both 
feet that was not evident at the time of his induction.  
Specifically, an exostosis on the dorsum of the left foot was 
observed in March 1976, which was surgically removed one 
month later.  While the surgery appeared to correct the 
problem, X-rays of the left foot in May 1976 showed evidence 
of hypertrophic change at the tarsal-metatarsal joint.  
	
	Additionally, in August 1976, the Veteran complained of 
similar symptoms in his right foot.  A review by an 
orthopedic specialist that same month confirmed that he also 
had developed an exostosis in the right foot.  However, since 
the associated pain was characterized as only mild, surgery 
was not ordered at that time.  He left active duty shortly 
thereafter, and his separation physical examination that same 
month also noted the exostosis in the right foot, but was 
otherwise normal.   
	
	The first evidence of a foot disorder since active duty 
service is in February 2003, when the Veteran indicated that 
he still had pain in his left foot when walking.  Notably, 
despite his surgery in 1976, bony prominences in both feet 
were observed in April 2003.  Moreover, he also complained of 
pain cause by the bony prominence in his right foot which, 
given the location, it is reasonable to conclude that it was 
the same disorder as the one mentioned in August 1976.  He 
underwent surgery to remove this prominence the following 
month.  
	
	In addition to the presence of exostoses in both feet during 
active duty, as well as currently, radiographic imaging from 
April 2003 also indicated that he had developed mild 
degenerative changes of the first metacarpal phalangeal joint 
in both feet, which the Veteran has asserted was related to 
his previous foot disorders.  
	
	At a July 2003 VA examination, the examiner opined that the 
Veteran's excision of the exostosis on both feet was not the 
etiology of his current foot complaints.  The examiner 
instead attributed the foot disorder to the Veteran's age and 
that he was in a job that required him to be on his feet for 
considerable lengths of time.  
	
	However, at a second VA examination in July 2005, a residual 
deformity of the dorsum of the left foot postoperatively, as 
well as degenerative joint disease in both feet was observed.  
Although this examiner was not asked to provide an opinion on 
the etiology of the Veteran's joint pain, she characterized 
the Veteran's disorder as chronic arthralgia of both feet 
status post-excision of bilateral exostosis of the feet.  A 
reasonable conclusion, based on the examiner's 
characterization of the disorder, suggests that the examiner 
believed that the Veteran's DJD was related to the surgical 
excisions of the exostoses.  
	
Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for a bilateral foot 
disorder, characterized as arthralgia, status post-excision 
of the exostoses in the feet, is warranted.  Even though 
surgery to the right foot was not until many years later, a 
reasonable reading of the evidence attributes the need for 
surgery to the exostosis incurred while on active duty.  
Additionally, when weighing the comments of the two VA 
examiners, the question of whether arthralgia in the feet is 
related to the surgeries is at least in equipoise.  
Therefore, service connection is warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claims rise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and service treatment records, and he was 
afforded VA examinations in July 2003 and July 2005.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Regarding the service connection claims, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

A rating in excess of 10 percent for a post-surgical scar on 
the left foot is denied.

A rating in excess of 10 percent for a post-surgical scar on 
the right foot is denied.

Service connection for a left foot disorder, diagnosed as 
arthralgia post-excision of an exostosis, is granted.

Service connection for a right foot disorder, diagnosed as 
arthralgia post-excision of an exostosis, is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


